Title: From George Washington to John Hancock, 5 October 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs Harlem Heights Octobr 5th 1776

I was last night honoured with your favor of the 2d, with sundry Resolutions of Congress. The Officers that concurred in the Acquittal of Ensign Macumber shall be called upon, to assign their reasons for their first judgement which shall be sent as soon as they are collected.
In respect to the Exchange of prisoners, I fear it will be a work of great difficulty owing to their dispersed and scattered situation thro out the States; in order to effect it, I have wrote to the Eastern Governments to have them collected and to transmit me an Account of their number, distinguishing the Names and Ranks of the Feild & Commissioned Officers, and the Corps they belong to; I have also wrote to Govr Livingston of the Jersey’s upon the Subject, and must take the liberty of requesting Congress to give directions that a similar return may be made of those in pensylvania and Maryland, and for their being brought to Brunswick that they may be ready to be exchanged for an equal number and those of the same Rank. I observe by the Resolve of the 26th Ulto that the Exchange is particularly directed to be made of the Officers and Soldiers taken on Long

Island, but should not that follow the exchange of those Officers and Men who have lately returned from Quebec, whose imprisonment has been much longer, and whose service has not been less severe and in many instances conducted with great Intrepidity; I have had many applications since their arrival, by which they claim a kind of preference, as far as their Number and the circumstances of their Rank will allow, and which I thought it my duty to mention that I may obtain some direction upon the subject.
You will observe by a paragraph of a Letter received yesterday from Genl Howe, a Copy of which you have at length that the Nonperformance of the Agreement between Captn Forster and Genl Arnold, by which the latter stipulated for the return of an equal number of Officers and prisoners in our Hands for those delivered him, is considered in an unfavourable light and entirely imputed to me, as having the Chief command of the Armies of the States, and a controlling power over Genl Arnold. The pointed manner in which Mr Howe is pleased to express himself could not personally affect me, supposing there had been no good grounds for the Treaty not being ratified, having been nothing more than an instrument of conveying to him the Resolutions formed upon the Subject; but as there were but too just reasons, his Censure could have no weight was it not directed against me; However I would beg leave to observe, from the Letters from the Hostages; from what has been reported by Others, respecting Captn Forster’s having used his endeavours to restrain the Savages from exercising their wonted barbarities (tho’ in some instances they did)—his purchasing some of the prisoners for a pretty considerable premium—but above all, from the delicate nature of such Treaties, and because the Non observance of them, must damp the Spirits of the Officers, who make them, and add affliction to the misfortunes of those whom necessity and the nature of the case, force into Captivity to give them a sanction, by a long and irksome confinement—For these reasons and many more that will readily occur that I could wish Congress to reconsider the matter, and to carry it into execution. I am sensible the wrong was originally in their employing Savages and that whatever cruelties were committed by them, should be esteemed their own Acts—Yet perhaps in point of policy, it may not be improper to overlook these infractions, on

their part and to pursue that Mode which will be the most likely to render the hardships incident to War most tolerable, and the greatest benefits to the State. I have ventured to say thus much upon the Subject from a regard to the service, and because such Gentlemen of the Army as I have heard mention it, seem to wish the Treaty had been ratified rather than disallowed.
Inclosed is a List of Vacancies in the Third Regiment of Virginia Troops in part occasioned by the death of Major Leitch, who died of his Wounds on Tuesday morning, and of the Gentlemen who stand next in Regimental order and who are recommended to succeed to ’em; you will observe that Captn John Fitzgerald is said to be appointed to the duty of Major; this I have done in Orders, being the eldest Captain in the Regiment and I beleive an Officer of unexceptionable merit, and as It was highly necessary at this time, to have the Corps as well and fully Officered as possible; There is also a Vacancy in the 1st Continental Battallion by the promotion of Lieut. Clark to a Majority in the Flying Camp to which Colo. Hand has recommended William Patten to succeed, as you will perceive by his Letter inclosed.
I have taken the liberty to transmit a plan for establishing a Corps of Engineers, Artificers &c. sketched out by Colo. Putnam, and which is proposed for the consideration of Congress. How far they may incline to adopt It, or whether they may chuse to proceed upon such an extensive scale, they will be pleased to determine; However I conceive it, a matter well worthy of their consideration, being convinced from experience and from the reasons suggested by Colo. Putnam, who has acted with great diligence and reputation, in the business, that some establishment of the sort is highly necessary and will be productive of the most beneficial consequences. If the proposition is approved by Congress, I am informed by good authority, that there is a Gentleman in Virginia in the Colony service John Stadler Esqr., a Native of Germany, whose abilities in this way are by no means inconsiderable. I am told he was an Engineer in the Army under Genl Stanwix, and is reputed to be of skill and ingenuity in the profession. In this capacity I do not know him myself, but am intimately acquainted with him in his private character, as a man of understanding and of good behaviour. I would submit his merit to the inquiry of Congress, and if he shall answer the report 

I have had of him, I make no doubt but he will be suitably provided for.
The Convention of this State have lately Seized & had appraised Two New Ships, valued at 6229£ Y[ork] Curry, which they have sent down for the purpose of sinking and obstructing the Channel opposite Mount Washington. The price being high and Opinions various as to the necessity of the measure, some conceiving the obstruction nearly sufficient already, and Others, that they would render it secure, I would wish to have the direction of Congress upon the Subject by the earliest opportunity, thinking myself that if the Enemy should attempt to come up that they should be used sooner than to hazard their passing. I must be governed by circumstances, yet hope for their Sentiments before any thing is necessary to be done.
Sundry disputes having arisen of late between Officers of different Regiments and of the same rank, respecting the right of succession to such vacancies as happen from death or other causes, some suggesting that it should be in a Colonial line and governed by the priority of their Commissions, Others that it should be Regimentally, and there being an instance now before me between the Officers of the Virginia Regiments, occasioned by the death of Major Leitch, It has become absolutely necessary that Congress should determine the mode by which promotions are to be regulated, Whether Colonially & by priority of Commissions, or Regimentally, reserving a right out of the General rule they adopt, to reward for particular merit, or of witholding from Office such as may not be worthy to succeed. I have only proposed Two modes for their consideration, being satisfied that promotions thro’ the line as they are called can never take place without producing discord, jealousy, distrust and the most fatal consequences. In some of my Letters upon the subject of promotions and one which I had the Honor of addressing the Board of War on the 30th Ulto, I advised that the mode should be rather practised than resolved on, but I am fully convinced now of the necessity there is of settling it, in one of the two ways I have taken the liberty to point out and under the restrictions I have mentioned, or the disputes and applications will be endless and attended with great inconveniences. I have the Honor to be with great esteem Sir Your Most Obedt Servt

Go: Washington

